TIMOTHY C. FOX
Montana Attorney General
ROB CAMERON
Deputy Attorney General
JEREMIAH LANGSTON
Assistant Attorney General
215 North Sanders
P.O. Box 201401
Helena, MT 59620-1401
Phone: 406-444-2026
Fax: 406-444-3549
rob.cameron@mt.gov
jeremiah.langston@mt.gov

COUNSEL FOR DEFENDANT-INTERVENOR
STATE OF MONTANA
                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

NORTHERN PLAINS RESOURCE
COUNCIL, BOLD ALLIANCE,
NATURAL RESOURCES DEFENSE                      Case No. CV 19-44-GF-BMM
COUNCIL, SIERRA CLUB, CENTER
FOR BIOLOGICAL DIVERSITY, and
FRIENDS OF THE EARTH,                        ANSWER OF DEFENDANT-
                                              INTERVENOR STATE OF
              Plaintiffs,                    MONTANA TO NORTHERN
                                           PLAINS RESOURCE COUNCIL’S,
       v.                                     ET AL. FIRST AMENDED
                                                   COMPLAINT
U.S. ARMY CORPS OF ENGINEERS
and LIEUTENANT GENERAL TODD
T. SEMONITE (in his official capacity as
U.S. Army Chief of Engineers and
Commanding General of the U.S. Army
Corps of Engineers,

              Defendants,




                                   ANSWER OF DEFENDANT INTERVENOR STATE OF MONTANA
                                                                             PAGE 1
 TC ENERGY CORPORATION and
 TRANSCANADA KEYSTONE
 PIPELINE LP,

              Defendant-Intervenors,

 STATE OF MONTANA,

              Defendant-Intervenor.


      Defendant-Intervenor State of Montana (“Montana”) submits this Answer in

accordance with Rule 24(c) of the Federal Rules of Civil Procedure and Local Rule

24.1(b)(3)(B). In answering the specific allegations in the First Amended

Complaint for Declaratory and Injunctive Relief, see ECF No. 36, (“Amended

Complaint”) filed by Northern Plains Resource Council, Bold Alliance, Natural

Resources Defense Council, Sierra Club, Center for Biological Diversity, and

Friends of the Earth (together, “Plaintiffs”) in numbered paragraphs corresponding

with those of the Amended Complaint, Montana alleges as follows:


                               INTRODUCTION

      1.     Paragraph 1 is Plaintiffs’ characterization of the case, to which no

response is required.

      2.     The allegations in Paragraph 2 constitute conclusions of law, to which

no response is required.




                                      ANSWER OF DEFENDANT INTERVENOR STATE OF MONTANA
                                                                                PAGE 2
      3.      Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 3.

      4.      The allegations in Paragraph 4 constitute conclusions of law, to which

no response is required.

      5.      The allegations in the second sentence of Paragraphs 5 purport to

characterize documents or the contents of documents that speak for themselves and

are therefore the best evidence of their contents; therefore, no response is required.

The allegations in the remainder of Paragraph 5 constitute conclusions of law, to

which no response is required.

      6-10. The allegations in Paragraphs 6-10 constitute conclusions of law, to

which no response is required.

      11.     Montana admits the allegations in the first sentence of Paragraph 11.

The allegations in the second and fourth sentences of Paragraphs 11 purport to

characterize documents or the contents of documents that speak for themselves and

are therefore the best evidence of their contents; therefore, no response is required.

The allegations in the third, fifth, and sixth sentences of paragraph 11 constitute

conclusions of law, to which no response is required.

      12.     The allegations in Paragraph 12 purport to characterize documents or

the contents of documents that speak for themselves and are therefore the best

evidence of their contents; therefore, no response is required.



                                       ANSWER OF DEFENDANT INTERVENOR STATE OF MONTANA
                                                                                 PAGE 3
      13.     The allegations in Paragraph 13 constitute conclusions of law and

Plaintiffs’ request for relief, to which no response is required. To the extent a

response may be deemed required, Montana denies that Plaintiffs are entitled to the

relief sought or to any other form of relief.


                          JURISDICTION AND VENUE

     14-16. The allegations in Paragraphs 14-16 constitute conclusions of law, to

which no response is required.

                                      PARTIES

                                       Plaintiffs

     17-25. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraphs 17-25.

      26-28. The allegations in Paragraphs 26-28 constitute conclusions of law, to

which no response is required.

      29.     The allegations in Paragraph 29 constitute Plaintiffs’ request for

relief, to which no response is required. To the extent a response may be deemed

required, Montana denies that Plaintiffs are entitled to the relief sought or to any

other form of relief.

                                     Defendants

      30.     Montana admits the allegations in Paragraph 30.




                                       ANSWER OF DEFENDANT INTERVENOR STATE OF MONTANA
                                                                                 PAGE 4
      31.    Montana admits the allegations in the first sentence of Paragraph 31.

The remainder of allocations in Paragraph 31 constitute conclusions of law, to

which no response is required.


                           LEGAL BACKGROUND

                              The Clean Water Act

     32-47. The allegations in Paragraphs 32-47 constitute conclusions of law, to

which no response is required.

                    The National Environmental Policy Act

    48-58. The allegations in Paragraphs 48-58 constitute conclusions of law, to

which no response is required.

                          The Endangered Species Act

    59-72. The allegations in Paragraphs 59-72 constitute conclusions of law, to

which no response is required.

                       The Administrative Procedure Act

      73.    The allegations in Paragraph 73 constitute conclusions of law, to

which no response is required.


                                     FACTS

                       The Corps’ Reissuance of NWP 12

      74.    Montana admits the allegations in Paragraph 74.



                                     ANSWER OF DEFENDANT INTERVENOR STATE OF MONTANA
                                                                               PAGE 5
      75.     Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 75.

      76.     Montana admits the allegations in Paragraph 76.

     77-91. The allegations in Paragraphs 77-91 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.


                   The Corps’ NEPA Documents for NWP 12

      92.     The allegations in Paragraph 92 constitute conclusions of law, to

which no response is required.

     93-102. The allegations in Paragraphs 93-102 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.


  The Corps’ Failure to Undertake Programmatic ESA Consultation for the
                            Reissuance of NWP

      The allegation in the unnumbered paragraph constitute Plaintiffs’ legal

conclusions to which no response is required.

      103.    The allegations in Paragraph 103 constitute conclusions of law, to

which no response is required.




                                       ANSWER OF DEFENDANT INTERVENOR STATE OF MONTANA
                                                                                 PAGE 6
      104.    The allegations in Paragraph 104 purport to characterize documents

or the contents of documents that speak for themselves and are therefore the best

evidence of their contents; therefore, no response is required.

      105.    Montana denies the allegations in Paragraph 105.

   106-109. The allegations in Paragraphs 106-109 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.


                     TC Energy’s Keystone Pipeline Project

      110.    Montana admits the allegations in Paragraph 110.

      111.    Montana admits the allegation in the first and second sentences of

Paragraph 111. Montana lacks knowledge or information sufficient to form a belief

about the truth of the remainder of the allegations in Paragraph 111.

      112.    Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 112.

      113.    Montana denies the allegations of Paragraph 113.

      114.    Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in the first sentence of Paragraph 114. Montana

denies the remainder of Paragraph 114.

      115.    Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in the first sentence of Paragraph 115. The


                                       ANSWER OF DEFENDANT INTERVENOR STATE OF MONTANA
                                                                                 PAGE 7
remainder of the allegations in Paragraph 115 purport to characterize documents or

the contents of documents that speak for themselves and are therefore the best

evidence of their contents; therefore, no response is required.

      116.    Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 116.

      117.    The allegations in Paragraph 117 purport to characterize documents

or the contents of documents that speak for themselves and are therefore the best

evidence of their contents; therefore, no response is required.

   118-119. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraphs 118-119.

      120.    The allegations in the second sentence of Paragraph 120 purport to

characterize documents or the contents of documents that speak for themselves and

are therefore the best evidence of their contents; therefore, no response is required.

Montana lacks knowledge or information sufficient to form a belief about the truth

of the remainder of allegations in Paragraph 120.

   121-125. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraphs 121-125.

      126.    The allegations in Paragraph 126 purport to characterize documents

or the contents of documents that speak for themselves and are therefore the best

evidence of their contents; therefore, no response is required.



                                       ANSWER OF DEFENDANT INTERVENOR STATE OF MONTANA
                                                                                 PAGE 8
      127.    Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraphs 127.

      128.    The allegations in Paragraph 128 constitute conclusions of law, to

which no response is required.

   129-130. The allegations in Paragraphs 129-130 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

   131-133. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraphs 131-133.

   134-136. The allegations in Paragraphs 134-136 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.


               The State Department’s Approval of Keystone XL

   137-149. The allegations in Paragraphs 137-149 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

   150-151. Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraphs 150-151.




                                       ANSWER OF DEFENDANT INTERVENOR STATE OF MONTANA
                                                                                 PAGE 9
                      The Corps’ Approval of Keystone XL

   152-153. The allegations in Paragraphs 152-153 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

      154.    Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 154.

   155-161. The allegations in Paragraphs 155-161 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

                                      Montana

   162-165. The allegations in Paragraphs 162-165 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

      167.    Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 167.

                                    South Dakota

   168-171. The allegations in Paragraphs 168-171 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.




                                       ANSWER OF DEFENDANT INTERVENOR STATE OF MONTANA
                                                                                PAGE 10
      172.    Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 172.

                                      Nebraska

   173-179. The allegations in Paragraphs 173-179 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

      180.    Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 180.


   The Corps’ Failure to Undertake Project-Specific ESA Consultation for
                               Keystone XL

      The allegation in the unnumbered paragraph constitute Plaintiffs’ legal

conclusions to which no response is required.

   181-188. The allegations in Paragraphs 181-188 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.


             The Corps’ Recent Suspension of the KXL Verifications

      The allegation in the unnumbered paragraph constitute Plaintiffs’ legal

conclusions to which no response is required.




                                       ANSWER OF DEFENDANT INTERVENOR STATE OF MONTANA
                                                                                PAGE 11
   189-190. The allegations in Paragraphs 189-190 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.


                          FIRST CLAIM FOR RELIEF

The Corps’ reissuance of NWP 12 violated the National Environmental Policy
       Act, 42 U.S.C. §§ 4321 et seq., applicable regulations, and the
            Administrative Procedure Act, 5 U.S.C. §§ 701-706

      The allegation in the unnumbered paragraph constitute Plaintiffs’ legal

conclusions to which no response is required.

      191.    Montana incorporates by reference its responses to the allegations of

the preceding paragraphs.

      192.    The allegations in Paragraph 192 constitute conclusions of law, to

which no response is required.

      193.    The allegations of Paragraph 193 purport to characterize documents

or the contents of documents that speak for themselves and are therefore the best

evidence of their contents; therefore, no response is required.

   194-197. The allegations in Paragraphs 194-197 constitute conclusions of law,

to which no response is required.




                                       ANSWER OF DEFENDANT INTERVENOR STATE OF MONTANA
                                                                                PAGE 12
                        SECOND CLAIM FOR RELIEF

  The Corps’ reissuance of NWP 12 violated the Clean Water Act, 33 U.S.C.
   § 1344(e), applicable regulations, and the Administrative Procedure Act,
                              5 U.S.C. §§ 701-706

      The allegation in the unnumbered paragraph constitute Plaintiffs’ legal

conclusions to which no response is required.

      198.    Montana incorporates by reference its responses to the allegations of

the preceding paragraphs.

      199.    The allegations in Paragraph 199 constitute conclusions of law, to

which no response is required.

   200-204. The allegations of Paragraphs 200-204 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

      205.    The allegations in Paragraph 205 constitute conclusions of law, to

which no response is required.


                          THIRD CLAIM FOR RELIEF

    The Corps’ issuance of NWP 12 verifications and other approvals for
  Keystone XL violated the Clean Water Act, 33 U.S.C. § 1344(e), applicable
  regulations, the terms and conditions of NWP 12, and the Administrative
                      Procedure Act, 5 U.S.C. §§ 701-706

      The allegation in the unnumbered paragraph constitute Plaintiffs’ legal

conclusions to which no response is required.



                                       ANSWER OF DEFENDANT INTERVENOR STATE OF MONTANA
                                                                                PAGE 13
      206.    Montana incorporates by reference its responses to the allegations of

the preceding paragraphs.

   207-209. The allegations of Paragraphs 207-209 purport to characterize

documents or the contents of documents that speak for themselves and are

therefore the best evidence of their contents; therefore, no response is required.

   210-214. The allegations in Paragraphs 210-214 constitute conclusions of law,

to which no response is required.

      215.    Montana lacks knowledge or information sufficient to form a belief

about the truth of the allegations in Paragraph 215.

   216-217. The allegations in Paragraphs 216-217 constitute conclusions of law,

to which no response is required.


                        FOURTH CLAIM FOR RELIEF

   The Corps’ reissuance of NWP 12 violated the Endangered Species Act,
        16 U.S.C. §§ 1531-1544, and applicable regulations, and the
            Administrative Procedure Act, 5 U.S.C. §§ 701-706

      The allegation in the unnumbered paragraph constitute Plaintiffs’ legal

conclusions to which no response is required.

      218.    Montana incorporates by reference its responses to the allegations of

the preceding paragraphs.

   219-227. The allegations in Paragraphs 219-227 constitute conclusions of law,

to which no response is required.


                                       ANSWER OF DEFENDANT INTERVENOR STATE OF MONTANA
                                                                                PAGE 14
                          FIFTH CLAIM FOR RELIEF

   The Corps’ issuance of NWP 12 verifications and other approvals for
 Keystone XL violated the Endangered Species Act, 16 U.S.C. §§ 1531-1544,
 and applicable regulations, and the Administrative Procedure Act, 5 U.S.C.
                                 §§ 701-706

      The allegation in the unnumbered paragraph constitute Plaintiffs’ legal

conclusions to which no response is required.

      228.    Montana incorporates by reference its responses to the allegations of

the preceding paragraphs.

   229-236. The allegations in Paragraphs 229-236 constitute conclusions of law,

to which no response is required.


                             PRAYER FOR RELIEF

      The remainder of Amended Complaint constitutes Plaintiffs’ request for

relief, to which no response is required. To the extent a response may be deemed

required, Montana denies that Plaintiffs are entitled to the relief sought or to any

other form of relief.

                               GENERAL DENIAL

      Montana denies every allegation in the Complaint not expressly admitted

above, including any for which Montana deems no response to be required (should

the Court determine otherwise).




                                       ANSWER OF DEFENDANT INTERVENOR STATE OF MONTANA
                                                                                PAGE 15
                         AFFIRMATIVE DEFENSES

      1.     Montana incorporates by reference the defenses asserted by the

Federal Defendants.

      2.     Montana reserves the right to identify additional defenses.

      Dated this 10th day of October, 2019.

                               TIMOTHY C. FOX
                               Montana Attorney General
                               215 North Sanders
                               P.O. Box 201401
                               Helena, MT 59620-1401

                               By:     /s/ Rob Cameron
                                      ROB CAMERON
                                      Deputy Attorney General

                               Counsel for Defendant-Intervenor




                                     ANSWER OF DEFENDANT INTERVENOR STATE OF MONTANA
                                                                              PAGE 16
                           CERTIFICATE OF SERVICE

         I hereby certify that on this date, an accurate copy of the foregoing

document was served electronically through the Court’s CM/ECF system on

registered counsel.


Dated:      October 10, 2019                   /s/ Rob Cameron
                                                ROB CAMERON
                                                Deputy Attorney General




                                        ANSWER OF DEFENDANT INTERVENOR STATE OF MONTANA
                                                                                 PAGE 17
